DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29, 31-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Notes: the amendment filed on 01/12/2022 has been introduced new matter, such as: 
Claim 27, the preamble recites “an apparatus for use with a hat”.  The preamble is directed to an apparatus (subcombination) having an intended use for a hat, the hat is not an element of the apparatus. The body of the claim is directed to an apparatus that including a hat (combination).  Such as in Claim 27, lines 5-8, recites “the opening in a mounted position in which the periphery of the device is spaced inward of the opening in a direction downward from the inner edge portion of the hat above the opening, and is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy III, (8474064—hereinafter, 8474064) in view of Van Den Heuvel (5632047—hereinafter, Van).
Notes:  the functional limitation such as “configured to and/or adapted to” are an intended use limitation, and a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d1647 (1987).

Regarding claim 27, Hardy discloses an apparatus (fig.12-14) for use with a hat having an opening, a rear portion with a pair of corners, an inner edge portion reaching around the opening between the corners, and an adjustment strap reaching below the opening between the corners, the apparatus comprising:
a device (28, fig.12) having utility separately from the hat, 
an upper fastener (fig.13-14 show the recess 100 forms walls 116, 118, 114 for receiving wall of the headwear article; the walls extending around the all directions of the periphery of the wall 114 of the device 28) that is fixed to the device, wherein the upper fastener projects upward and outward from the periphery of the device so as to reach upward beyond the periphery of the device to reach the inner edge portion of the hat; and a lower fastener (fig.13-14 show the recess 100 forms walls 116, 118, 114 for receiving wall of the headwear article; the walls extending around the all directions of the periphery of the wall 114 of the device 28) that is fixed to the device,
But does not disclose the functional limitation such as configured to attach to the hat
wherein the device has a periphery smaller than the opening in the hat so as to fit within the opening in a mounted position in which the periphery of the device is spaced inward of the opening in a direction downward from the inner edge portion of the hat above the opening, and is spaced inward of the opening in a direction upward from the adjustment strap below the opening; when the device is in the mounted position, and is configured to fasten the device to the hat at the inner edge portion of the hat when the device is in the mounted position; wherein the lower fastener projects downward and outward from the periphery of the device so as to reach downward beyond the periphery of the device 

Regarding claims 28-32, Hardy further discloses wherein the upper fastener is one of a pair of upper fasteners that are fixed to the device, wherein the upper fasteners project upward and outward from the periphery of the device, and are configured to fasten the device to the hat at a pair of spaced-apart locations along the inner edge portion of the hat (fig.19 shown fasteners 60/walls(116,118) are extending upward and outward from the periphery 202/114); wherein the lower fastener is one of a pair of lower fasteners that are fixed to the device, wherein the lower fasteners project downward and outward from the periphery of the device, and are configured to fasten the device to the hat at a pair of spaced-apart locations along the adjustment strap (fig.19 shown fasteners 60/(walls 116,118) are extending upward and outward from the periphery 202/114); wherein the upper and lower fasteners ((fig.19 shown fasteners 60/(walls 116,118) are 
Regarding claim 33, Hardy discloses wherein each of the upper and lower fasteners comprises a pair of elongated prongs in overlying relationship defining a slot between the prongs, the slot is open at opposite sides along the lengths of the prongs, and is open at outer ends of the prongs, wherein the prongs at the upper fasteners project upward and diverge outwardly from the periphery of the device, and the prongs at the lower fasteners project downward and diverge outwardly from the periphery of the device (fig.13 shows the walls (116, 118) formed a pair of protrusions extending outward from the periphery 114).
.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy III, (8474064—hereinafter, Hardy) in view of Van Den Heuvel (5632047—hereinafter, Van) as applied to claim 27, and further and Weddington (2016/0366932).

Regarding claim 34, Hardy does not disclose a manual tool.  However, Weddington teaches a manual tool device (fig.1) having a bottle opener and clip, a knife and can opener and so on (see fig.2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a pocketknife and/or manual tool to hidden inside of the hat of Hardy as taught by Weddington in order to provide a manual tool for whenever is need or on a trip far away from home.
Regarding claims 35-36, Weddington further discloses the apparatus as defined in claim 34, wherein the manual tool comprises a bottle opener (fig.2); wherein the manual tool comprises a knife (fig.2 of Weddington).

Claims 40, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy III, (8474064—hereinafter, Hardy) in view of Van Den Heuvel (5632047—hereinafter, Van) as applied to claim 27, and further in view of Ducharme (6189154). 
.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy III, (8474064—hereinafter, Hardy) in view of Van Den Heuvel (5632047—hereinafter, Van) as applied to claim 27 and further in view of Haynes (2010/0313329).
Regarding claim 40, Hardy does not disclose a compass.  However, Haynes teaches another garment (fig.1) having a plurality of pockets to receive a compass device (par [0093]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a compass device to be stored inside of the pocket space inside of the hat of the Hardy for tracking location of user whenever is getting lost.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy III, (8474064—hereinafter, Hardy) in view of Van Den Heuvel (5632047—hereinafter, Van) as applied to claim 27 and further in view of Heaton (7562977).
Regarding claim 43, Hardy does not disclose eyeglasses.  However, Heaton teaches another headwear article (fig.1) having an eyeglasses is connected to the first and .

Response to Arguments
Applicant’s arguments with respect to claim(s) 01/12/2022 have been considered but are moot in view of the new grounds rejection as discussed above.
Furthermore, applicants’ arguments that Hardy fails to teach the functional limitation of how the opening cover is configured to attach the opening of the hat. 
The examiner disagrees because such limitations have introduced new matter and been rejected above. Furthermore,  the functional limitation such as “configured to and/or adapted to” are an intended use limitation, and a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d1647 (1987).

Therefore, applicant amendments have found not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Timothy K Trieu/Primary Examiner, Art Unit 3732